Third District Court of Appeal
                               State of Florida

                          Opinion filed August 22, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2411
                         Lower Tribunal No. 10-50915
                             ________________

              Citizens Property Insurance Corporation,
                                    Appellant,

                                        vs.

                              Agosta Laguerre,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      Link & Rockenbach, PA, and Kara Berard Rockenbach and Rachel J.
Glasser (West Palm Beach); Hudson & Calleja, LLC, and Alexis Ann Calleja, for
appellant.

     Alvarez, Feltman & DaSilva, PL., and Paul B. Feltman, for appellee.


Before LAGOA, SALTER, and EMAS, JJ.

     LAGOA, J.
      Citizens Property Insurance Corporation (“Citizens”) appeals from an Order

on Plaintiff’s Motion to Determine Amount of Fees and Costs and for Lodestar

Multiplier awarding Agosta Laguerre (“Laguerre”) $120,250.00 in attorney’s fees.

As discussed below, based on Joyce v. Federated National Insurance Co., 228 So.

3d 1122 (Fla. 2017), we conclude that the trial court did not abuse its discretion in

awarding Laguerre a contingency fee multiplier,1 and we affirm.

I.    FACTUAL AND PROCEDURAL HISTORY

      Following Hurricane Wilma, Laguerre made an insurance claim for wind

damage to her insurer, Citizens. Citizens investigated the claim and paid Laguerre

$8,400.77 in December 2005. On March 3, 2010, Tony Quintana (“Quintana”) of

Claimserve, Co. (“Claimserve”), sent a letter to Citizens stating that he had been

retained by Laguerre and that she demanded appraisal of the claim under the terms

of Laguerre’s insurance policy. Quintana attached an appraisal estimate prepared

by Claimserve in the amount of $60,256.79. Citizens sent Laguerre two requests

for information to which it claims Laguerre did not respond. On May 12, 2010,

Laguerre retained the law firm of Alvarez, Carbonell & Gomez, PL, to represent

Laguerre in her claim. Citizens sent a letter to Laguerre on July 9, 2010, stating

that it would close Laguerre’s claim if it did not receive a response from Laguerre

within fourteen days. Citizens then closed the claim on July 27, 2010.

1 Citizens does not challenge the award of the lodestar amount to Laguerre’s
counsel on appeal.

                                         2
      Laguerre filed suit against Citizens on September 20, 2010, alleging that

Citizens had materially breached the insurance policy by failing to participate in

the appraisal process. After Citizens filed its answer and affirmative defenses, it

filed a motion for summary judgment on December 20, 2010, to which Laguerre

filed a memorandum in opposition. After a hearing, the trial court denied Citizens’

motion for summary judgment on May 10, 2011. On July 24, 2012, Citizens filed

a proposal for settlement to Laguerre in the amount of $2,000.

      Following the depositions of Laguerre and Quintana, Citizens filed a

renewed motion for summary judgment on August 30, 2012. Laguerre filed a

response to the motion. The trial court denied Citizens’ renewed motion for

summary judgment on April 8, 2013.

      On May 16, 2013, Laguerre filed a motion to compel appraisal and abate the

action. After a hearing, the trial court granted the motion and the matter proceeded

to appraisal. The appraisal umpire ultimately issued an award in the amount of

$27,367.63 on February 17, 2014.

      Citizens agreed that Laguerre was entitled to attorney’s fees under section

627.428, Florida Statutes (2014), and on August 13, 2014, the trial court held a fee

hearing on the issue of the lodestar amount and whether a multiplier was justified.

At the fee hearing, Laguerre presented the expert testimony of Roniel Rodriguez

(“Rodriguez”). Rodriguez testified that these types of cases, which he described as



                                         3
first-party, late notice cases, “have become very, very difficult.”       Rodriguez

testified that:

              The difficulty with these cases is disparity between the
              insureds and the insurance companies.           Insurance
              companies have a lot of funds. They’re able to hire very,
              very skilled lawyers, like the lawyers we have in the
              room today, to challenge every aspect of the case. They
              have the ability to appeal every component of the case
              and a decision they don’t find favorable, which makes it
              very difficult for insureds. Insureds have a difficult
              time finding qualified and capable lawyers because of
              the risk that’s involved. These cases take a lot of time
              to mature. Here, we have a case from 2010 and we’re
              now in 2014 and we’ve now come to a resolution,
              meaning the cost that’s incurred by Plaintiff’s counsel
              handling these cases on a contingency is a huge risk.

(emphasis added). He also testified as to the complexity of this type of case: “So

there is not a resolution, which makes the complexity of the case significant in

finding adequate counsel.” Rodriguez opined that a 1.6 or 1.7 multiplier would be

appropriate in “this type of case.” Citizens cross-examined Rodriguez only with

regard to his testimony on the reasonableness of the hourly rate sought by

Laguerre’s attorney.

       Citizens presented the testimony of its fee expert, Dawn Jayma.         She

testified that Laguerre’s attorneys “have thousands and thousands of these cases”

and that the case was a run-of-the-mill property case, was not complex, as it

concerned standard defenses, and thus did not warrant a multiplier. She also




                                         4
testified that neither Laguerre nor an expert presented any evidence “that the client

themselves called around town and couldn’t find somebody to take their case.”

      Following the fee hearing, the trial court entered an Order on Plaintiff’s

Motion to Determine Amount of Fees and Costs and for Lodestar Multiplier (the

“fee order”) on September 15, 2015. The trial court applied an hourly rate of

$325.00 and found that the reasonable number of hours expended in the matter was

185 hours, resulting in a lodestar amount of $60,125.00. The trial court also

applied a 2.0 multiplier based on its findings that:

             1) “[t]he relevant market requires a fee multiplier to
             obtain competent counsel”;
             2) “Plaintiff’s counsel faces a substantial risk of non-
             payment”;
             3) “[t]he likelihood of success at the outset of the case,
             including compensation of Defendant’s valuation of the
             claim in the Proposal for Settlement of $2,000.00
             inclusive of attorney’s fees and costs served to the
             Plaintiff in this action”; and,
             4) “[t]he novelty and difficulty of the question involved
             in this matter and the results obtained.”

The trial court further stated it “considered all of the relevant factors set forth in

the Rules Regulating Florida Bar 4-1.5 and the Supreme Court’s Opinions in

Florida Patient’s Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985) and

Standard Guar. Ins. Co. v. Quanstrom, 555 So. 2d 828 (Fla. 1990).”              After

applying the 2.0 multiplier to the lodestar amount, the trial court awarded Laguerre

$120,250.00 in attorney’s fees.



                                           5
      On September 30, 2015, Citizens filed a motion for rehearing relying upon

State Farm Florida Ins. Co. v. Alvarez, 175 So. 3d 352 (Fla. 3d DCA 2015), which

this Court issued one day after the trial court entered the fee order. Relevant here,

Citizens argued that under Alvarez, no multiplier was warranted because there was

no evidence presented at the fee hearing that Laguerre had difficulty obtaining

counsel, the results obtained did not warrant a multiplier, and a multiplier cannot

be based on the complexity of the issues. The trial court subsequently conducted a

hearing on the motion for rehearing. At the hearing, the trial court stated that there

was “no testimony [at the fee hearing] to the contrary” of Rodriguez’s testimony

that “this lady would have had a hard time finding a lawyer because of the

problematic nature of winning these cases.” The trial court upheld its multiplier

award, stating:

             And that’s why I did what I did, because there was no
             evidence to counter that, there was no cross-examination.
             Nobody asked Mr. Rodriguez: Mr. Rodriguez, why are
             you saying that this lady could have not found - -

The trial court entered an order on rehearing denying Citizens’ request to vacate

the multiplier and reduce the lodestar. This appeal ensued.

II.   STANDARD OF REVIEW

      We review an order applying a multiplier to an award of attorney’s fees for

an abuse of discretion. Sunshine State Ins. Co. v. Davide, 117 So. 3d 1142, 1144

(Fla. 3d DCA 2013). “When a cause is tried without a jury, the trial judge’s


                                          6
findings of fact are clothed with a presumption of correctness on appeal, and these

findings will not be disturbed unless the appellant can demonstrate that they are

clearly erroneous.” Id.

III.   ANALYSIS

       On appeal, Citizens seeks reversal of the trial court’s award of a 2.0

contingency fee multiplier in its calculation of reasonable attorney’s fees.

Specifically, Citizens contends that the multiplier was not warranted because: (1)

there was no evidence Laguerre had difficulty obtaining competent counsel; (2) the

results obtained do not warrant a multiplier; and (3) the complexity of the issues in

the case cannot be a basis for awarding a multiplier. In support of its arguments,

Citizens primarily relies upon this Court’s decision in State Farm Florida Insurance

Co. v. Alvarez, 175 So. 3d 352 (Fla. 3d DCA 2015), which reversed the award of a

contingency fee multiplier. Id. at 357. In Alvarez, this Court held that a trial court

may apply a contingency fee multiplier “only in ‘rare’ and ‘exceptional’

circumstances.” Id. at 358 (quoting Perdue v. Kenny A. ex rel. Winn, 559 U.S.

545, 554 (2010)).

       After hearing oral argument, we held the instant case in abeyance pending

the Florida Supreme Court’s review of the Fifth District Court of Appeal’s

decision in Federated National Insurance Co. v. Joyce, 179 So. 3d 492 (Fla. 5th

DCA 2015) (“Joyce I”). In Joyce I, the Fifth District Court of Appeal relied upon



                                          7
this Court’s decision in Alvarez and held that contingency fee multipliers are only

available in “rare” and “exceptional” circumstances. The Florida Supreme Court

in Joyce v. Federated National Insurance Co., 228 So. 3d 1122, 1131-32 (Fla.

2017) (“Joyce II”), subsequently rejected the requirement that an award of a

contingency fee multiplier is proper only in “rare” and “exceptional”

circumstances, and reaffirmed the principles established in Florida Patient’s

Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985), and Standard

Guarantee Insurance Co. v. Quanstrom, 555 So. 2d 828 (Fla. 1990). Based on the

Florida Supreme Court’s decision in Joyce II, we conclude that Citizens can no

longer rely on Alvarez’s holding that a contingency fee multiplier can only apply

in “rare” and “exceptional” cases and that we are limited to the factors laid out in

Rowe, Quanstrom, and Joyce II. Thus, for the reasons discussed below, we affirm

the trial court’s award of the multiplier.

   A. The Current State of Law on Contingency Fee Multipliers in Florida

      First, we address the Florida Supreme Court’s jurisprudence on contingency

fee multipliers. The Florida Supreme Court first adopted the federal lodestar

approach for computing reasonable attorney’s fees in Rowe, 472 So. 2d at 1146.

In adopting this approach, the Florida Supreme Court set forth the following

factors for a trial court to determine whether an award of attorney’s fees is

reasonable:



                                             8
               (1) The time and labor required, the novelty and
               difficulty of the question involved, and the skill requisite
               to perform the legal service properly.

               (2) The likelihood, if apparent to the client, that the
               acceptance of the particular employment will preclude
               other employment by the lawyer.

               (3) The fee customarily charged in the locality for similar
               legal services.

               (4) The amount involved and the results obtained.

               (5) The time limitations imposed by the client or by the
               circumstances.

               (6) The nature and length of the professional relationship
               with the client.

               (7) The experience, reputation, and ability of the lawyer
               or lawyers performing the services.

               (8) Whether the fee is fixed or contingent.

Id. at 1150.2 Under Rowe, the trial court must first determine “the number of

hours reasonably expended on the litigation” and then multiply those hours by the

“reasonable hourly rate” in order to arrive at the lodestar figure. Id. at 1150-51.

“Once the court arrives at the lodestar figure, it may add or subtract from the fee

based upon a ‘contingency risk’ factor and the ‘results obtained.’” See id. at 1151.

        The Florida Supreme Court later reexamined Rowe in Quanstrom.             In

Quanstrom, the Florida Supreme Court reaffirmed “the lodestar approach as the


2   These eight criteria are now similarly embodied in Florida Bar Rule 4–1.5.

                                            9
basic starting point” for determining reasonable attorney’s fees in tort and

contracts cases, 555 So. 2d at 833, but held that a trial court, in determining

whether to award a multiplier in tort and contract cases, must consider:

             (1) whether the relevant market requires a contingency
             fee multiplier to obtain competent counsel; (2) whether
             the attorney was able to mitigate the risk of nonpayment
             in any way; and (3) whether any of the factors set forth
             in Rowe are applicable, especially, the amount involved,
             the results obtained, and the type of fee arrangement
             between the attorney and his client.

Id. at 834; see also State Farm Fire & Cas. Co. v. Palma, 555 So. 2d 836, 838 (Fla.

1990) (applying these factors in affirming a contingency fee multiplier in a case

decided the same day as Quanstrom).            Quanstrom further emphasized that

“[e]vidence of these factors must be presented to justify the utilization of a

multiplier.” 555 So. 2d at 834.

      In the following years, this Court has applied the principles in Rowe and

Quanstrom to uphold the award of contingency fee multipliers where the multiplier

is supported by competent, substantial evidence in the record. See, e.g., Citizens

Prop. Ins. Corp. v. Pulloquinga, 183 So. 3d 1134, 1137-38 (Fla. 3d DCA 2015);

TRG Columbus Dev. Venture, Ltd. v. Sifontes, 163 So. 3d 548, 553 (Fla. 3d DCA

2015); Davide, 117 So. 3d at 1145-46; Mercury Cas. Co. v. Flores, 905 So. 2d 179,

180-81 (Fla. 3d DCA 2005). In Alvarez, however, this Court reversed an award of

a multiplier, finding that “[t]he application of a multiplier is the exception, not the



                                          10
rule,” and that “‘there is a “strong presumption” that the lodestar figure is

reasonable,’ . . . overcome only in ‘rare’ and ‘exceptional’ circumstances.’” 175

So. 3d at 357-58 (quoting Perdue, 559 U.S. at 554). In reaching that conclusion,

this Court relied on United States Supreme Court jurisprudence subsequent to the

Florida Supreme Court’s adoption of the federal lodestar approach in Rowe.

      In clarifying its jurisprudence on contingency fee multipliers in Joyce II, the

Florida Supreme Court rejected limiting the use of multipliers to rare and

exceptional circumstances, disapproving of Alvarez “to the extent it is inconsistent

with [Joyce II].” See 228 So. 3d at 1135. In Joyce II, after the insurer denied

coverage of a claim based on alleged material misrepresentations, the insureds

“hired an attorney on a contingency fee basis because they could not afford an

attorney at an hourly rate” and sued the insurer. Id. at 1123. After the insurer

settled the claim with the insureds, the parties stipulated that the insureds were

entitled to reasonable attorney’s fees pursuant to section 627.428, Florida Statutes

(2014). Joyce II, 228 So. 3d at 1123. The trial court held a fee hearing, where it

heard testimony from the insureds’ attorney and fee expert and the insurance

company’s fee expert. Id. at 1124. After the hearing, the trial court applied the

Quanstrom factors and awarded the insureds’ attorney the lodestar amount as well

as a contingency fee multiplier of 2.0. See id. The Fifth District reversed the trial

court’s award of the contingency fee multiplier, “concluding that the federal



                                         11
lodestar approach includes ‘a “strong presumption” that the lodestar represents the

“reasonable fee,”’” and that, based on Alvarez, which cited to the United States

Supreme Court case of Perdue v. Kenny A ex rel. Winn, 559 U.S. 545 (2010), the

multiplier may be “used only in ‘rare’ and ‘exceptional’ circumstances,” and

finally, that the case “was not complex” and the insureds “had no trouble in finding

and attorney to represent them.” Id. at 1125 (quoting Joyce I, 179 So. 3d at 493-

94).

       The Florida Supreme Court quashed the Fifth District’s decision, concluding

that its precedent had “never limited the use of contingency fee multipliers to only

‘rare’ and ‘exceptional’ circumstances.” See id. at 1131-32. The Florida Supreme

Court stated that “the purpose of section 627.428 is to ‘discourage insurance

companies from contesting valid claims, and to reimburse insureds for their

attorney’s fees incurred when they must enforce in court their contract with the

insurance company.’” Id. at 1132 (quoting Bell v. U.S.B. Acquisition Co. Inc.,

734 So. 2d 403, 410 n.10 (Fla. 1999)). Although Rowe introduced the lodestar to

Florida jurisprudence by adopting the federal lodestar standard, the Florida

Supreme Court in Joyce II expressly declined to adopt the United States Supreme

Court’s rationale for that Court’s subsequent rejection of contingency fee

multipliers as first articulated in Burlington v. Dague, 505 U.S. 557 (1992).




                                         12
      In Dague, the United States Supreme Court limited the use of the

contingency fee multiplier, reasoning that “‘[t]he consequence of awarding

contingency enhancement . . . would be to provide attorneys with the same

incentive to bring relatively meritless claims as relatively meritorious ones.’” Id.

at 563.3 In rejecting the developments in federal lodestar jurisprudence regarding

contingency fee multipliers, the Florida Supreme Court stated:

             To the contrary, the contingency fee multiplier provides
             trial courts with the flexibility to ensure that lawyers,
             who take a difficult case on a contingency fee basis, are
             adequately compensated. We also do not agree that the
             contingency fee multiplier encourages ‘nonmeritorious
             claims’ and would, instead, posit that solely because a
             case is ‘difficult’ or ‘complicated’ does not mean that the
             case is nonmeritorious.

Joyce II, 228 So. 3d at 1132. The Florida Supreme Court further observed that

“the insured’s attorney bears the risk of never being compensated for the number

of hours spent litigating the case. This risk, among other factors, is what entitles

the attorney to seek, and the trial court to consider, the application of a contingency

fee multiplier.” Id. at 1133.

      The Florida Supreme Court further stated that a fee multiplier “is properly

analyzed through the same lens as the attorney when making the decision to take


3In a similar manner, the United States Supreme Court disapproved of non-
multiplier, lodestar enhancements except in “rare circumstances” in Perdue v.
Kenny A ex rel. Winn, 559 U.S. 545, 553-54 (2010), the case relied upon by this
Court in Alvarez. See 175 So. 3d at 357-58.

                                          13
the case,” as it “is intended to incentivize the attorney to take a potentially difficult

or complex case.” Id. Thus, under Quanstrom, as applied by Joyce II, it is

improper for a “trial court [to] analyze the complexity of the case though [sic] the

benefit of hindsight by looking at the actual outcome of the case.” Id. at 1134.

Turning to Quanstrom’s relevant market factor, the Florida Supreme Court also

clarified that the test is to “look[] at the relevant market itself,” not the plaintiff’s

“actual experience in the market.” Id. The Florida Supreme Court noted the

rationale of the relevant market factor is “to assess, not just whether there are

attorneys in any given area, but specifically whether there are attorneys in the

relevant market who both have the skills to handle the case effectively and who

would have taken the case absent the availability of a contingency fee multiplier.”

Id. at 1135. In quashing the decision of the Fifth District Court of Appeal in Joyce

II, the Florida Supreme Court held that the contingency fee multiplier of 2.0

awarded by the trial court was based on competent, substantial evidence and

further held that the Fifth District erred “in applying a ‘rare’ and ‘exceptional’

requirement.” Id.

   B. This Case

      Applying the principles above, we now turn to the case at hand. Citizens

challenges the award of the 2.0 contingency fee multiplier on several grounds.

First, Citizens argues that the relevant market does not necessitate the award of a



                                           14
multiplier. With regard to Quanstrom’s relevant market factor, Joyce II explained

that trial courts must analyze this factor in order to assess “specifically whether

there are attorneys in the relevant market who both have the skills to handle the

case effectively and who would have taken the case absent the availability of a

contingency fee multiplier.” Id. The Florida Supreme Court has made it clear that

trial courts must consider “the relevant market itself,” rather than the attorney’s

client’s “actual experience in the market.” Id. at 1134. Here, Laguerre’s expert,

Rodriguez, testified:

             The difficulty with these cases is disparity between the
             insureds and the insurance companies.           Insurance
             companies have a lot of funds. They’re able to hire very,
             very skilled lawyers, like the lawyers we have in the
             room today, to challenge every aspect of the case. They
             have the ability to appeal every component of the case
             and a decision they don’t find favorable, which makes it
             very difficult for insureds. Insureds have a difficult
             time finding qualified and capable lawyers because of
             the risk that’s involved. These cases take a lot of time
             to mature. Here, we have a case from 2010 and we’re
             now in 2014 and we’ve now come to a resolution,
             meaning the cost that’s incurred by Plaintiff’s counsel
             handling these cases on a contingency is a huge risk.

             They have to hire experts. There’s a lot of time involved.
             There’s personnel involved. If they don’t prevail, it’s a
             loss. The Plaintiff’s counsel eats those costs. Even if
             they do prevail, there’s a huge amount of risk because
             there’s a possibility of an appeal. A lot of these cases get
             appealed. Even after a jury verdict, they get appealed.
             Even after a resolution in settlement, there’s disputes. So
             there is not a resolution, which makes the complexity of



                                         15
             the case significant in finding adequate counsel. The only
             reason I bring that up is the possibility of a multiplier.

(emphasis added).     Notably, Citizens chose not to cross-examine Rodriguez

concerning the application of a fee multiplier and did not present any non-expert

evidence nor relevant expert testimony that competent attorneys would have taken

the case without a multiplier. Instead, as to this issue, Citizens’ expert witness

testified that Laguerre had not presented any evidence that she had difficulty

finding a lawyer to represent her. Although we find that the testimony supporting

the trial court’s conclusion was minimal,4 a trial court generally may rely on

“expert testimony that a party would have difficulty securing counsel without the

opportunity for a multiplier” in support of the imposition of the multiplier. Massie

v. Progressive Express Inv. Co., 25 So. 3d 584, 585 (Fla. 1st DCA 2009); see also

Sunshine State Ins. Co. v. Davide, 117 So. 3d 1142, 1145 (Fla. 3d DCA 2013)

(stating that under an abuse of discretion standard of review, where “there is

evidence in the record presented by the experts to support the trial court’s


4 For example, in Joyce II, the insureds’ expert testified “that a contingency fee
multiplier was necessary to obtain competent counsel based on the expert having
‘interviewed attorneys that accept claims against insurance companies where
claims have been denied.’” 228 So. 3d at 1124. While the dissent in Joyce II
noted the infirmities in this evidentiary basis, see id. at 1140-41 (Canady, J.,
dissenting), the majority nonetheless concluded that it was sufficient. In this case,
Laguerre’s expert testimony did not meet even that threshold, and our conclusion
in this case might have been different had Citizens elicited information through
cross-examination of Laguerre’s expert witness or presented a different quantum of
evidence relating to the relevant market during its own presentation.

                                         16
conclusion” concerning the application of a multiplier, “we must affirm the order

of the trial court if reasonable people could differ as to the propriety of the action

taken”). Thus, given the nature of the testimony presented at the fee hearing and

although we may have reached a different conclusion had a different standard of

review applied here, we must therefore find that the trial court did not abuse its

discretion in finding that “[t]he relevant market require[d] a fee multiplier to obtain

competent counsel.”

      Citizens also argues that the trial court abused its discretion in its application

of the third Quanstrom factor, specifically the finding that the results obtained in

the instant case warranted a multiplier. Citizens contends that the “relatively small

recovery” does not justify the imposition of a multiplier, especially where Citizens

made offers to settle Laguerre’s claim prior to her filing suit.         We find this

argument unpersuasive in light of Joyce II. Citizens’ proposal for settlement filed

during the case offered to settle Laguerre’s claim for $2,000, a sum inclusive of

attorney’s fees, costs, and prejudgment interest. Ultimately, the appraisal umpire

issued an award in the amount of $27,367.63, less the prior payment to Laguerre.

Citizens’ argument that a multiplier is not warranted because Laguerre would have

obtained some recovery had she settled the claim based on their pre-suit offers is

not supported by evidence of the amount of these offers in the record or by case

law subsequent to Quanstrom. Indeed, in Joyce II, the Florida Supreme Court held



                                          17
that the trial court correctly analyzed the “outcome” of that case when it found that

“[a]lthough the amount involved [$23,500] ‘was not exceptionally large,’ it was

material to the Joyces and the results favored the Joyces.” 228 So. 3d at 1125.

Therefore, the trial court did not abuse its discretion in finding the results obtained

in this case warranted a multiplier.

      Finally, Citizens argues that the trial court abused its discretion both in

considering the complexity of the case and in finding that the complexity of the

instant case warrants application of a multiplier. As an initial matter, Joyce II

makes clear that a trial court does not err in considering the complexity and

difficulty of a case in analyzing whether a multiplier is appropriate. See id. at

1134-35.    Turning to whether the complexity of the instant case warrants a

contingency fee multiplier, we again note that a contingency fee multiplier analysis

“is properly analyzed through the same lens as the attorney when making the

decision to take the case.” Id. at 1133. For this reason, the fact, in hindsight, that

this case ultimately consisted of two summary judgment proceedings and minimal

discovery and did not proceed to trial is not determinative on this issue. Laguerre’s

expert, Rodriguez, testified at the fee hearing that these types of cases “have

become very, very difficult,” as insurance companies view them as “late notice

type of case[s]” that “take a lot of time to mature.” He further testified that the

length of these cases creates a huge risk for an insured’s attorney to handle on a



                                          18
contingency basis, as the attorney “eats those [litigation] costs” throughout the

case. Indeed, this case commenced in September 2010 and did not reach resolution

until February 2014, and the trial court found that the reasonable number of hours

spent by Laguerre’s attorneys on the case was 185, a figure that Citizens does not

dispute on appeal. Cf. id. at 1134 (affirming the trial court’s award of a multiplier

where litigation spanned “several months” and the “Joyces’ attorney spent more

than 100 hours working on the case”).       In support of Citizens’ position on this

issue, Citizens’ expert, Jayma, testified that Laguerre’s case was a run-of-the-mill

property case and not complex, as it concerned standard defenses.               While

competing testimony therefore existed, we cannot find that the trial court abused its

discretion in reaching its conclusion on this final issue as its conclusion was

supported by competent, substantial evidence. See Sunshine State Ins. Co., 117 So.

3d at 1145.

IV.   CONCLUSION

      Because there is competent, substantial evidence in the record to support the

award of a contingency fee multiplier under the principles of Rowe, Quanstrom,

and Joyce II, we find that the trial court did not abuse its discretion in awarding the

2.0 contingency fee multiplier to Laguerre and thus affirm the trial court’s order.

      Affirmed.




                                          19